Citation Nr: 1736422	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1981 to March 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was subsequently transferred to the RO in Phoenix, Arizona.

Although the Veteran's claim has focused on PTSD, it is deemed to encompass his current psychiatric disability regardless of diagnosis.  Clemons v. Shinseki, 23 Vet App 1 (2009).

In November 2016, the Veteran provided testimony at a videoconference hearing before the undersigned.


FINDINGS OF FACT

The Veteran has current PTSD as the result of military sexual trauma (MST) occurred during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted for disability that was caused or aggravated by an injury or disease incurred in the line of duty in active military service.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If a PTSD claim is based on personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).

The Veteran has been diagnosed with PTSD during the course of this appeal.  See March 2013 Compensation and Pension Examination, p. 4.  Accordingly, the requirements for Shedden element (1) have been met.

The questions before whether there was an in-service incurrence, satisfying Shedden element (2) and if there is an in-service incurrence, whether there is a nexus between the in-service incurrence and the Veteran's current disability, satisfying Shedden element (3).  

The Veteran was afforded a VA examination in March 2013.  The diagnoses were PTSD, bipolar disorder, not otherwise specified (NOS), polysubstance dependence (primarily alcohol and benzodiazepines), personality disorder NOS-Cluster B-prominent antisocial traits.  The examiner opined that the symptoms of each diagnosis overlapped and multidirectional interactions made it not possible to differentiate what portion of each symptom was attributable to each diagnosis.  He further noted that the Veteran's pre-existing substance abuse and personality disorder caused severe problems prior to military service; and MST.  The VA examiner stated that the Veteran attempted to downplay any psychiatry visits done as a youth, or even deny that he had any problems before service.  However, the examiner stated that "such problems seem very severe based on service record descriptions."  The Veteran reportedly wanted to blame all of his issues on the in-service MST.  The VA examiner stated that the only indication or marker of behavioral problems that may have resulted from any sexual assault is the fact that the Veteran was enrolled and subsequently failed substance abuse rehabilitation (SAR) in 1982.  

The VA examiner opined that the substance abuse and the SAR treatment could not be considered or used as a "marker" for possible MST because the Veteran had very severe emotional, behavioral personality and substance abuse problems prior to military service and any alleged MST.  The examiner continued in his opinion that markers were used to indicate a negative change in behavior following a trauma such as MST.  However, in the VA examiner's opinion, he saw no evidence of a behavior change, but only ongoing problems similar to those he had prior to the military as well as post-military life.  The examiner concluded that he could not opine whether an actual trauma such as MST occurred without undue speculation, and that he saw no actual evidence or proof of a MST.


In a statement dated in June 2013, a VA psychologist intern reported that the Veteran was receiving cognitive therapy for PTSD.  The therapist noted the Veteran's reports that he had been raped at Camp Lejeune at the age of 17 and that he had used alcohol to cope with the trauma.  The examiner found that the Veteran met the criteria for a diagnosis of PTSD and reported only the MST as a stressor.

In July 2013, the Veteran submitted a notice of disagreement (NOD) stating that the March 2013 VA examiner had begun their session by stating colloquially that he had done a cursory review of the Veteran's files, and that the examiner did not acknowledge or ask about MST during their session.

The Veteran testified at the hearing in November 2016, that the sexual assault happened at Camp Lejeune in April 1981 by a staff sergeant.  See November 2016 Hearing Transcript, p. 3-5.  He testified that the staff sergeant held him at gunpoint, told the Veteran to give him oral sex, and "slammed [him] to the floor. He sodomized [the Veteran]."  Id., p. 5.  The Veteran testified that the staff sergeant repeatedly threatened to kill him if he "raised any alarm...attempted to tell anybody about what happened."  Id.  He stated that he had told his squad leader of the MST on the evening of the sexual assault, but the squad leader laughed at him and stated that Marine Corps servicemen were brothers-in-arms, so "things like that didn't happen."  Id., p. 6.  The Veteran did not speak about the assault after his conversation with the squad leader, for years.  

The Veteran stated that he was terrified of going back to his room as he had two male roommates, whom he did not know.  He felt "broken" and tried to start a new job but could not.  He had not been able to hold a job for longer than three years since he left service.  He began to drink heavily, and was confused as to why the March 2013 VA examiner stated that his substance abuse issues began prior to service.  He stated that his father "sobered up in 1976 in AA" and that he and his siblings would go to meetings with his mother or father.  Id., p. 11.   He testified that he only had a couple of beers at a time in high school.  

In January 2017, the Veteran underwent an examination by a private psychologist, Dr. A-S.  He reviewed the Veteran's service and medical records.  Dr. A-S stated that the Veteran had no history of psychiatric diagnosis, treatment, or symptoms prior to service.  The psychologist stated that the Veteran reported entering alcohol detox for the first time while in the Marines, after the assault, when he was 18 years old.  The psychologist opined that it was more likely than not that the Veteran's PTSD, alcohol use disorder, and generalized anxiety disorder, began during military service and were more likely than not caused by the events he experienced in the military.  Dr. A-S reached this conclusion after reviewing records which demonstrated that the Veteran had good premorbid functioning, and that his functioning in the military was fair to good prior to his return to Camp Lejeune from serving in other locations, as Camp Lejeune was the site of the assault.  He acknowledged that the Veteran's statements were consistent and substantiated by records demonstrating an increase in performance decline, alcohol use, and behavioral functioning variability while in-service.  Dr. A-S opined that it was more likely than not that the Veteran experienced a sexual assault that resulted in PTSD, and thus precipitated his alcohol use.  Despite coming to the opposite conclusion of the March 2013 VA examiner, this opinion also carries great probative value, given the factually accurate, fully articulated, sound reasoning for the conclusion.   

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

On the questions of in-service injury existing, and a nexus between the injury and the Veteran's current disability, the Veteran's records reflect conflicting opinions as to whether there was an in-service disease or injury that caused the Veteran's PTSD.

As noted above, the Veteran has been examined by both VA and private psychologists.  Although they rendered conflicting opinions, after careful review, the Board finds that these opinions are, at least, of relatively equal probative weight. 

The private opinion provides a diagnosis of PTSD that is linked to in-service MST.  The psychologist also provided findings of behavior changes in response to the MST.  This opinion is consistent with the report of the VA treatment provider.  Resolving reasonable doubt in the Veteran's favor, the opinion establishes all of the elements needed for service connection for PTSD.  38 C.F.R. § 3.304(f)(5).

The Veteran has been given diagnoses of PTSD and other psychiatric disabilities during the course of his appeal; the VA examiner found that they overlapped and the symptomatology from one could not be distinguished from another.  More recent examiners have reported only PTSD or PTSD in association with depression.  Regardless of the diagnosis, the Veteran's current psychiatric disability seems linked to the in-service stressor and cannot be distinguished from the service connected PTSD.  Accordingly, the current psychiatric disability, regardless of diagnosis is service connected.

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor; the criteria for service connection for the current psychiatric disability are met.  38 U.S.C.A. § 5107(b); see 38 C.F.R. § 3.304(f)


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


